IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39915

STATE OF IDAHO,                 )                       2013 Unpublished Opinion No. 305
                                )
    Plaintiff-Respondent,       )                       Filed: January 3, 2013
                                )
v.                              )                       Stephen W. Kenyon, Clerk
                                )
MANUEL DE JESUS DELACRUZ PEREZ, )                       THIS IS AN UNPUBLISHED
                                )                       OPINION AND SHALL NOT
    Defendant-Appellant.        )                       BE CITED AS AUTHORITY
                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of three years, for lewd and lascivious conduct
       with a minor child under the age of sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Manuel De Jesus Delacruz Perez pled guilty to lewd and lascivious conduct with a minor
child under the age of sixteen. I.C. § 18-1508. In exchange for his guilty plea, additional
charges were dismissed. The district court sentenced Perez to a unified term of twenty-five
years, with a minimum period of confinement of three years. Perez appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Perez’s judgment of conviction and sentence are affirmed.




                                                   2